 In the Matter of PANAMA MAIL STEAMSHIP COMPANYandNATIONALMARITIME UNION OF AMERICACase No. R-236CERTIFICATION OF REPRESENTATIVESApril 15,193SOn September 17, 1937, the National Labor Relations Board,herein called the Board,issued a Decision and Direction of Electionsin the above-entitled case.'On November 10, 1937, the Board issuedan Amendment to Decision and Direction of Elections.2 The Direc-tion of Elections, as amended, directed that an election by secretballot be conducted among the unlicensed seamen, except wirelessand radio operators, chief electricians on electrically driven ships, andjunior engineers who hold licenses, employed on all type of craft,except craft operated in harbors only, operated out of Atlantic andGulf ports by Panama Mail Steamship Company, New York City.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot has been conducted under' the directionand supervision of Elinore Morehouse Herrick, the Regional Directorfor the Second Region (New York City).On January 27 and February 17, 1938, respectively, AmericanFederation of Labor Seamen'sUnion,successor to InternationalSeamen's Union of America, filed protests with the said RegionalDirector concerning the conduct of the election on the S. S.SantaRosaand the S. S.Santa Elenaof this line.On March 11,1938, the Regional Director ruled on the protests.The rulings,in effect, were that if the results of the election dependedupon the ballots of 31 of the men employed on the S. S.Santa Ro..awhose right to vote was not challenged at the time of the election, thevessel should be revoted and that challenges relating to employeesof the S. S.Santa Elenashould not be decided unless they wereessential to the determination of the results of the election.On March 18, 1938, the Acting Regional Director for the SecondRegion, acting pursuant to Article III, Section 9, of National LaborRelationsBoardRules and Regulations-Series 1, as amended,issuedand duly served upon the parties an Intermediate Report on theelection.The Intermediate Report stated that the above-mentioned13 N L R B 6922 4 N. L R B 111.622 DECISIONS AND ORDERS623protests had been filed, set forth the rulings of the Regional Director,and concluded that in view of the results of the election it was un-necessary to reballot the S. S.Santa Rosaor to determine the chal-lenges relating to members of the crew of the S. S.Santa Elena."No appeal has been made to the Board f rom the rulings of the Re-gional Director nor have any objections or exceptions been filed tothe Intermediate Report.We will, accordingly, not review the pro-tests or the rulings of the Regional Director.As to the balloting and its results, the Acting Regional Directorreported as follows :Total number eligible to vote-------------------------------- 506Total number of ballots cast --------------------------------- 471Total number of votes in favor of International Seamen'sUnion of America, or its successor, affiliated with theAmerican Federation of Labor-----------------------------9Total number of votes in favor of National Maritime UnionofAmerica, affiliatedwith the Committee for IndustrialOrganization----------------------------------------------373Total number of votes in favor of neither organization--------27Total number of blank ballots------------------------------2Total number of void ballots------------------------------4Total number of challenged ballots--------------------------56By virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beendesignated and selected by a majority of the unlicensed seamen,except wireless and radio operators, chief electricians on electricallydriven ships, and junior engineers who hold licenses, employed onall type of craft, except craft operated in harbors only, operatedin or out of Atlantic and Gulf ports by Panama Mail SteamshipCompany, New York City, as their representative for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct, National Maritime Union of America, affiliated with the Com-mittee for Industrial Organization, is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.u The Intermediate Report also stated that Grace Line, Inc, of which Panama MailSteamship Company is a wholly owned subsidiary, had become the employer of the crewsemployed on the three vessels operated by this line in January 1938. Since this fact hasnot been established by testimony at a hearing or in any other formal manner,certificationwill be made as if the employees were still those of Panama Mail Steamship Company.